UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4229


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARYL W. SMITH, a/k/a D-Nice,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. John Preston Bailey, District Judge. (1:03-cr-00039-JPB-JPM-9)


Submitted: February 5, 2021                                  Decided: February 17, 2021


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Wheeling, West Virginia, for Appellant. David J. Perri, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryl W. Smith seeks to appeal the 18-month term of imprisonment imposed upon

the revocation of his supervised release. Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning the reasonableness of Smith’s sentence but

stating that there are no meritorious issues for appeal. Although advised of his right to file

a supplemental pro se brief, Smith has not done so. During the pendency of this appeal,

Smith was released from federal custody.

       To maintain our subject matter jurisdiction over an appeal, “an actual controversy

must be extant at all stages of review, not merely at the time the [appeal] is filed.”

Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997) (internal quotation marks

omitted). “When a case or controversy ceases to exist—either due to a change in the facts

or the law—the litigation is moot, and the court’s subject matter jurisdiction ceases to exist

also.” Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017) (internal quotation marks

omitted). “Because mootness is jurisdictional, we can and must consider it even if neither

party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018).

       Smith already has served his prison term and faces no further term of supervised

release. Because the record suggests no collateral consequences from his expired prison

term, there is no longer a live controversy regarding the length of his sentence. Smith’s

challenge to his revocation sentence is therefore moot. See United States v. Hardy, 545

F.3d 280, 283-85 (4th Cir. 2008).

       Accordingly, we dismiss the appeal for lack of jurisdiction. In accordance with

Anders, we have reviewed the entire record in this case and have found no meritorious

                                              2
grounds for appeal. This court requires that counsel inform Smith, in writing, of the right

to petition the Supreme Court of the United States for further review. If Smith requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Smith. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3